Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26,27,29,30,33,34,36,37,40,41,43,44,46-54 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 26,27,29,30,46-48 is the inclusion of the following limitations: ‘maintaining a track format table including track format codes to associate with track format metadata, wherein instances of the track format metadata indicate layouts of data in tracks; determining a track format code in the track format table associated with the matching track format metadata in response to determining that the track format table has the matching track format metadata; and including the determined track format code in a cache control block of the track’.
The primary reason for the allowance of claims 33,34,36,37,49-51 is the inclusion of the following limitations: ‘maintaining a track format table including track format codes to associate with track format metadata, wherein instances of the track format metadata indicate layouts of data in tracks; determining a track format code in the track format table associated with the matching track format metadata in response to determining that the track format table has the matching track format metadata; and including the determined track format code in a cache control block of the track’.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Yolanda L Wilson/Primary Examiner, Art Unit 2113